DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
	This Office action is in response to applicant' s amendments and arguments filed 02/22/2022.  In applicant' s amendments, claim 1 was cancelled, and new claims 2-22 were added.  Claims 2-22 are currently pending and considered below. An action on the merits now follows.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2021 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 15-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 15, lines 2-3 recite: “wherein the weight assembly comprises a carriage mounted on a carriage support and moveable along the carriage support”. The claim is rendered indefinite as it is unclear if the carriage and the carriage support are the carriage and carriage support in claim 11, lines 4-5 or a second carriage and carriage support. Applicant is suggested to amend the claim to ---wherein the weight assembly comprises the carriage mounted on the carriage support and moveable along the carriage support---.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 2-5, 8-9, 11, and 15-16 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 20170282002 A1 (Lee).
	Regarding Independent Claim 2, Lee discloses a weightlifting machine (fitness structure 110) comprising: 
	a user-engaging device (bar 120) configured to be engaged by a user during an exercise on the weightlifting machine (see Figure 14); 
	a carriage support (frame 110) comprising a vertical rail (third frame 113) extending upward from a base (first frame 111) and defining a track (guide portion 141), wherein the vertical rail is hollow and has a center passage that extends vertically within the vertical rail (see Figure 7 wherein the cable 131 passes through hollow frame 113);

    PNG
    media_image1.png
    636
    633
    media_image1.png
    Greyscale

Figure 7: Lee
	 a carriage (load portion 140) moveably mounted on the carriage support and configured to move vertically along the track (load portion 140 moves along guide portion 141 vertically), wherein the carriage is configured for engaging a weight (weight 190) for resistance against vertical movement (see Figure 14 for the user lifting the weight 190 via the bar 120); 
	and a cable system (cable 131 with pulleys 135, 136, 137, 138, and 139) comprising a cable (cable 131) operably connected to the user-engaging device (see Figure 14) and the carriage (see Figure 14) and one or more pulleys (pulleys 135, 136, 137, 138, and 139 ) connected to the weightlifting machine to guide a path of the cable (see Figure 7 wherein the pulleys guide the cable 131 from the bar 120 to the load portion 140), such that movement of the user-engaging device by the user during the exercise moves the carriage vertically along the track via the cable system (upward movement of the bar 120 engages with the cable 131 and causes upward movement of the load portion 140), wherein the cable of the cable system has a vertical cable section extending vertically within the center passage of the vertical rail (see Figure 7 wherein the vertical cable section of cable 131 passes internally within third frame 113).  
	Regarding Claim 3, Lee further discloses the weightlifting machine of claim 2, wherein the vertical cable section of the cable is an ascending cable section (Figure 7: Annotated), and wherein the cable has a user-engaging device cable section that extends from the user-engaging device (Figure 7: Annotated), a lateral cable section extending in a lateral direction from the user-engaging device cable section to the ascending cable section (Figure 7: Annotated), and a descending cable section extending downward from the ascending cable section to the carriage (Figure 7: Annotated).  

    PNG
    media_image2.png
    636
    633
    media_image2.png
    Greyscale

Figure 7: Lee Annotated
	Regarding Claim 4, Lee further discloses the weightlifting machine of claim 3, wherein the one or more pulleys of the cable system comprises a first pulley (pulley 135) between the user-engaging device cable section and the lateral cable section, a second pulley (pulley 136) between the lateral cable section and the ascending cable section, and a third pulley (pulley 137) between the ascending cable section and the descending cable section.  
	Regarding Claim 5, Lee further discloses the weightlifting machine of claim 2, wherein the vertical cable section of the cable has an ascending cable section (Figure 7: Annotated above), and the cable further has a descending cable section extending downward from the ascending cable section to the carriage (Figure 7: Annotated above), and the one or more pulleys includes a first pulley (pulley 138) located between the ascending cable section and the descending cable section (see Figure 7 wherein pulley 138 is located between the descending and ascending sections of the cable), and wherein the descending cable section extends outside the center passage of the vertical rail (see Figure 7 above wherein the descending cable section is exterior and offset to the central passage of the vertical rail).
  	Regarding Claim 8, Lee further discloses the weightlifting machine of claim 2, wherein the carriage comprises a weight mount (weight coupling portion 143) configured for engaging the weight in a form of a free weight supported by the weight mount (see Figure 7 and 14).  
	Regarding Claim 9, Lee further discloses the  weightlifting machine of claim 2, wherein the carriage comprises a weight mount (weight coupling portion 143) configured for engaging the weight in a form of a resistance band (in as much as applicant has shown the weight coupling portion 143 is capable of engaging a weight in the form of a resistance band), and the base has a peg (weight support 117, Figure 6)  extending outwardly from the base (see Figure 6 wherein the weight support 117 extends outwardly away from the frame 110), and wherein the peg and the weight mount are configured to engage the resistance band such that movement of the carriage away from the base stretches the resistance band (in as much as applicant has shown the weight coupling portion 143 and weight support 117 are configured to and capable of supporting a resistance band to resist movement of the weight support 140 along guides 141).  

	Regarding Independent Claim 11, Lee discloses a weightlifting machine (fitness structure 110) comprising: 
	a user-engaging device (bar 120) configured to be engaged by a user during an exercise on the weightlifting machine (see Figure 14); 
	a carriage support (frame 110) extending upward from a base (first frame 111) and defining a track (guide portion 141); 
	a carriage (load portion 140) moveably mounted on the carriage support and configured to move vertically along the track (load portion 140 moves along guide portions 141 vertically), wherein the carriage is configured for engaging a weight (weight 190) for resistance against vertical movement (see Figure 14 for the user lifting the weight 190 via the bar 120); 
	and a cable system (cable 131 with pulleys 135, 136, 137, 138, and 139) comprising a cable (cable 131) operably connected to the user-engaging device (see Figure 14) and the carriage (see Figure 14), such that movement of the user-engaging device by the user during the exercise moves the carriage vertically along the track via the cable system (upward movement of the bar 120 engages with the cable 131 and causes upward movement of the load portion 140),
	wherein the cable system comprises: a user-engaging device cable section that extends from the user-engaging device (Figure 7: Annotated);
	 a lateral cable section extending in a lateral direction from the user-engaging device cable section (Figure 7: Annotated); 
	a first pulley (first pulley 135) configured to engage the cable between the user-engaging device cable section and the lateral cable section (see Figure 7);
	 an ascending cable section extending upward from the lateral cable section (Figure 7: Annotated); 
	a second pulley (pulley 136) configured to engage the cable between the lateral cable section and the ascending cable section (see Figure 7);
	a descending cable section (Figure 7: Annotated) extending downward from the ascending cable section to the carriage (see Figure 7); 
	and a third pulley (pulley 137) configured to engage the cable between the ascending cable section and the descending cable section (see Figure 7).  

    PNG
    media_image2.png
    636
    633
    media_image2.png
    Greyscale

Figure 7: Lee Annotated
	Regarding Claim 15, Lee further discloses the weightlifting machine of claim 11, further comprising: a weight assembly (elevated portion 142 with frame 110), wherein the weight assembly comprises the carriage mounted on the carriage support and moveable along the carriage support (see Figure 7), and wherein the cable system is connected to the carriage such that movement of the user-engaging device by the user during the exercise lifts the carriage via the cable system (see Figure 7).  
	Regarding Claim 16, Lee further disclose the weightlifting machine of claim 15, wherein the carriage is configured for engaging a free weight (weight 190) for resistance against vertical movement (See Figure 14).  

Claims 17-20 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 7488277 B1 (Knapp).
	Regarding Independent Claim 17, Knapp discloses a carriage (carriage 50) for use with a weightlifting machine (system 10) having a carriage support (rear upright 20A), the carriage comprising: 
	a carriage body (frame 93A) having a central passage (Space between plates of frame 93A, see Figure 7D) configured for receiving the carriage support therethrough (see Figure 1 wherein the rear upright 20A passes between the plate frame 93A within the central passage), the carriage body having a front end and a rear end located on opposite sides of the central passage (Figure 7D Annotated);

    PNG
    media_image3.png
    428
    653
    media_image3.png
    Greyscale

Figure 7D: Knapp Annotated
	a plurality of rollers (wheels 93B) rotatably connected to the carriage body and positioned within the central passage (see Figure 7D above wherein the wheels 93B are located within and connected to the frame 93A), wherein the plurality of rollers are configured to engage front and rear sides of the carriage support, and wherein the carriage is configured to move along the carriage support (see Figure 1); 
	a weight mount (receiver bar 66) connected to the carriage body, wherein the weight mount is configured for engaging a weight for resistance against vertical movement of the carriage (receiver bar 66 is configured to engage with weight plates);
	an engagement member (“housing”; Figure 2: Annotated)  connected to the carriage body at the front end of the carriage body (see Figure 2), wherein the engagement member is configured to be engaged by an engagement part (carriage rest 68 via frame 93A) of the weightlifting machine to selectively support the carriage in an elevated position (the housing of the carriage 50 selectively engages the carriage rest 68 at an elevated position relative to the floor); 

    PNG
    media_image4.png
    388
    350
    media_image4.png
    Greyscale

Figure 2: Knapp Annotated
	and a cable connection (first end connection 52B) configured for connecting a cable system (cable 52A) to the carriage body (see Figures 1 and 2).  
	Regarding Claim 18, Knapp further discloses the carriage of claim 17, wherein the cable connection is located at a rear end of the carriage body, opposite the front end (see Figures 7D above wherein the cable connection 52B is at the rear end of carriage 50).  
	Regarding Claim 19, Knapp further discloses the carriage of claim 17, wherein the weight mount comprises a beam (bar 66) extending laterally outward from first and second lateral sides of the carriage body (see Figure 7 wherein the bar 66 extends laterally away from the exterior left and right sides of the frame 92A), and wherein the cable connection is located on the beam (see Figure 7D).  
	Regarding Claim 20, Knapp further discloses the carriage of claim 17, wherein the carriage body comprises first and second plates (frame plates 92A) located on opposite lateral sides of the carriage body (see Figure 7D), such that the central passage is defined between the first and second plates, and wherein the rollers extend between the first and second plates (the frame plates 92A define the central passage between them that wheels 92B reside within).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170246504 A1 (Simmons) in view of US 20170282002 A1 (Lee).
	Regarding Independent Claim 2, Simmons discloses a weightlifting machine (training platform exercise device 10) comprising: 
	a user-engaging device (user interface 260) configured to be engaged by a user during an exercise on the weightlifting machine (“he user interface (260) may be a harness (260) capable of at least partially surrounding a body of a user” Paragraph 32); 
	a carriage support (resistance unit 200) comprising a vertical rail (weight tower 210) extending upward from a base (Figure 2: Annotated) and defining a track (Figure 2: Annotated), 

    PNG
    media_image5.png
    545
    572
    media_image5.png
    Greyscale

Figure 2: Simmons Annotated
	 a carriage (weight holder 220) moveably mounted on the carriage support and configured to move vertically along the track (“weight holder (220) movably positioned on a weight tower (210) allowing vertical motion of the weight holder (220)” ¶ 34), wherein the carriage is configured for engaging a weight for resistance against vertical movement (the weight holder 220 is configured to engage and hold a weight for resistance to vertical movement); 
	and a cable system (cable 230 with pulleys) comprising a cable (cable 230) operably connected to the user-engaging device (“cable (230) may be connected to a user interface (260)” ¶ 32) and the carriage (see Figure 1) and one or more pulleys (pulley 240) connected to the weightlifting machine to guide a path of the cable (see Figures 1 wherein cable 230 is guided about pulleys 230), such that movement of the user-engaging device by the user during the exercise moves the carriage vertically along the track via the cable system (upward movement of the user interface 260 moves the weight holder 220 upwards).
	Simmons discloses the invention as substantially claimed, see above. Simmons further discloses a vertical rail (Figure 2: Annotated), wherein the cable of the cable system has a vertical cable section that extends vertically along side the vertical rail (Figure 2: Annotated). Simmons does not disclose wherein the vertical rail is hollow and has a center passage that extends vertically within the vertical rail; wherein the cable of the cable system has a vertical cable section extending vertically within the center passage of the vertical rail.  

    PNG
    media_image6.png
    545
    572
    media_image6.png
    Greyscale

Figure 2: Simmons Annotated
	Lee teaches an analogous exercise device solving the same issue of a guided free weight carriage system comprising a weightlifting machine (fitness structure 110) comprising: 
	a user-engaging device (bar 120) configured to be engaged by a user during an exercise on the weightlifting machine (see Figure 14); 
	a carriage support (frame 110) comprising a vertical rail (third frame 113) extending upward from a base (first frame 111) and defining a track (guide portion 141), wherein the vertical rail is hollow and has a center passage that extends vertically within the vertical rail (see Figure 7 wherein the cable 131 passes through hollow frame 113);

    PNG
    media_image1.png
    636
    633
    media_image1.png
    Greyscale

Figure 7: Lee
	 a carriage (load portion 140) moveably mounted on the carriage support and configured to move vertically along the track (load portion 140 moves along guide portion 141 vertically), wherein the carriage is configured for engaging a weight (weight 190) for resistance against vertical movement (see Figure 14 for the user lifting the weight 190 via the bar 120); 
	and a cable system (cable 131 with pulleys 135, 136, 137, 138, and 139) comprising a cable (cable 131) operably connected to the user-engaging device (see Figure 14) and the carriage (see Figure 14) and one or more pulleys (pulleys 135, 136, 137, 138, and 139 ) connected to the weightlifting machine to guide a path of the cable (see Figure 7 wherein the pulleys guide the cable 131 from the bar 120 to the load portion 140), such that movement of the user-engaging device by the user during the exercise moves the carriage vertically along the track via the cable system (upward movement of the bar 120 engages with the cable 131 and causes upward movement of the load portion 140), wherein the cable of the cable system has a vertical cable section extending vertically within the center passage of the vertical rail (see Figure 7 wherein the vertical cable section of cable 131 passes internally within third frame 113).  
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the vertical rail to be hollow and to modify the location of the vertical cable section to be located within the vertical rail and the respective upper and lower pulleys to be in line with the vertical cable section, as taught by Lee, in order to mitigate risk to the user from coming into contact with the cable and provide a layer of protection to the cable to prevent derailing of the cable from the pulleys.
	Regarding Claim 6, Simmons in view of Lee further disclose the weightlifting machine of claim 2, further comprising: a platform (platform 130) configured to support the user during the exercise (“A user may stand atop a platform and exercise while connected to a downward pulling source of resistance” Abstract: Simmons); 
	and a supporting assembly (standards 140) supporting the platform (see Figures 1 and 2), wherein at least the base of the carriage support is connected to the supporting assembly (see Figure 2 wherein the base is connected to the standards 140), and wherein the cable extends downward from the user-engaging device through a slot (platform opening 160) in the platform and extends laterally from the slot (see Figure 2 wherein the cable 230 extends downwardly from the user engagement portion 260 and then laterally towards the base).  
	Regarding Claim 7, Simmons in view of Lee further discloses the weightlifting machine of claim 6, further comprising a friction reducing structure (pulley 240) positioned along at least a portion of a periphery of the slot (see Figure 4 wherein the pulley 240 is within the opening 160) and configured to engage the cable (“a platform opening (160) allowing passage of a cable (230) carried on at least one pulley (240),” ¶ 33; the cable 230 is carried on the pulley 240 in the opening 160).  
	Regarding Claim 10, Simmons in view of Lee further discloses the weightlifting machine of claim 2, further comprising a locking mechanism  (height adjustment 250) comprising a locking member (“metal pin”; “weight holder system may be held in place via a height adjustment stop, which may be fabricated as a heavy duty metal pin” ¶ 8, see Figure 2) that is moveable between a locking position (see Figure 2), where the locking member engages the carriage and supports the carriage at an elevated position above a lowermost position of the carriage (see Figure 2 wherein the weight holder 220 is held at an elevated position), and a release position, where the locking member does not engage the carriage, and the carriage is free to move below the elevated position (“may be held in place via a height adjustment stop” ¶ 8; the metal pin is capable of being move such that the weight holder 220 is capable of moving below the elevated position).  
Allowable Subject Matter
Claims 12-14, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the prior art of record US 20170246504 A1 (Simmons) in view of US 20170282002 A1 (Lee) fails to teach or render obvious the weightlifting machine in combination with all of the elements and structural and functional relationships as claimed and further including wherein the friction reducing structure comprises one or more rollers positioned along the at least a portion of the periphery of the slot and configured to engage the cable.  
The prior art of record teaches pulley 240 as being the first pulley which are not considered equivalent to applicant’s invention.
	Regarding claim 21, the prior art of record US 7488277 B1 (Knapp) fails to teach or render obvious the weightlifting machine in combination with all of the elements and structural and functional relationships as claimed and further including wherein the engagement member comprises a bar extending connected to the first and second plates at the projections and extending between the first and second plates.  
	The prior art of record teaches the engagement member as a housing and not extending between the first and second plates and modifying the carriage to include a bar between the first and second plates would break the function of the rollers at the same location and prevent the device from moving on the carriage support.
	Regarding Claim 20, the prior art of record US 7488277 B1 (Knapp) fails to teach or render obvious the weightlifting machine in combination with all of the elements and structural and functional relationships as claimed and further including wherein the second roller is fixed and the first roller is moveable horizontally toward and away from the second roller to adjust a spacing between the first and second rollers.   
	The prior art of record teaches the first and second rollers bolted in place with a spacer with additional lateral rollers directly between them such modification to have the first roller movable towards the second roller would break the function of the lateral rollers and be based on improper hindsight.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784      

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784